DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/04/2021 has been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stratz Sr. (US 5,615,682) in view of Kaloustian (US 6,329,597).
Regarding Claim 1, Stratz discloses an ultrasound diagnostic device comprising, a probe cable (Stratz: Fig. 1; 9) connecting an ultrasound probe (Stratz: Fig. 1; 3) and a probe connector (Stratz: Fig. 1; 15), the ultrasound probe transmitting and receiving ultrasound waves to and from a subject, the probe connector being connected to a front side surface of the device body (Stratz: Fig. 1).
Stratz fails to disclose a cable container provided on either one of a right side surface and a left side surface of a device body for accommodating a probe cable connecting an ultrasound probe and a probe connector, wherein the cable container has a container body having an opening that opens upward and a notch in an upper end of a front side wall of the container body, for passing the probe cable therethrough. However, Kaloustian teaches a cable container (Kaloustian: Fig. 1-2; 10) provided on a side surface of a device body for accommodating a cable, wherein the cable container has a container body (Kaloustian: Fig. 1-2; 14) having an opening (Kaloustian: Fig. 1-2; 46) that opens upward and a notch (Kaloustian: Fig. 1-2; 54) in an upper end of a front side wall of the container body, for passing the probe cable therethrough.
Stratz and Kaloustian are analogous because they are from the same field of endeavor or a similar problem solving area e.g. organizing electric cables. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cable container from Kaloustian to the ultrasound device in Stratz, with a reasonable expectation of success, in order to provide a container that can house loose or excess cords and keeps them out of the way in order to provide a more aesthetically pleasing work area (Kaloustian: Col. 4, Ln. 3-12). [Note: While the structure in Fig. 1-2 of Kaloustian is fastened to an outlet, the reference discloses that another embodiment can be secured to a wall via screws (Kaloustian: Col. 7, Ln. 31-33) and that any feature of its embodiments can be interchanged or added to another embodiment (Kaloustian: Col. 9, Ln. 25-31). Therefore, it is clear that the container in Kaloustian can be fastened to the side of the device in Stratz.]
Regarding Claim 2, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 1, wherein the container body (Kaloustian: Fig. 1-2; 14) also has a notch (Kaloustian: Fig. 1-2; 54) in an upper end of a rear side wall, for passing the probe cable therethrough.
Regarding Claim 3, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 1, wherein an inside corner of the notch is chamfered (Kaloustian: Fig. 4).
Regarding Claim 4, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 1, wherein the container body (Kaloustian: Fig. 1-2; 14) has therein a hook portion (Kaloustian: Fig. 10; 162, 164, 172) for hooking the probe cable.
Regarding Claim 5, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 1, wherein the cable container further has a detachable lid (Kaloustian: Fig. 1-2; 12) that blocks the opening (Kaloustian: Fig. 1-2; 46) of the container body (Kaloustian: Fig. 1-2; 14).
Regarding Claim 6, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 5, wherein, when the opening (Kaloustian: Fig. 1-2; 46) is blocked by the lid (Kaloustian: Fig. 1-2; 12), a cable insertion hole formed by the notch (Kaloustian: Fig. 1-2; 54) and the lid (Kaloustian: Annotated Fig. 2; H) functions to prevent a plurality of insertion portions of the probe cables inserted into the cable insertion hole from being aligned in the up-and-down direction.
Regarding Claim 7, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 5, wherein a ridge (Kaloustian: Fig. 1-2; 52) is provided along an edge of an upper side surface of the lid (Kaloustian: Fig. 1-2; 12).
Regarding Claim 8, Stratz, as modified, teaches the ultrasound diagnostic device according to Claim 5, wherein a cavity (Kaloustian: Fig. 9; 140) for placing an article therein is provided on an upper side surface of the lid.

Regarding Claim 9, Stratz discloses an ultrasound diagnostic device comprising a probe cable (Stratz: Fig. 1; 9) connecting an ultrasound probe (Stratz: Fig. 1; 3) and a probe connector (Stratz: Fig. 1; 15), the ultrasound probe transmitting and receiving ultrasound waves to and from a subject, the probe connector being connected to a front side surface of the device body (Stratz: Fig. 1).
Stratz fails to disclose a cable container provided on either one of a right side surface and a left side surface of a device body, for accommodating a probe cable connecting an ultrasound probe and a probe connector, wherein the cable container has a container body having an opening that opens upward and a lid that is detachably attached to the opening and is provided with a cable insertion hole for inserting the probe cable therethrough. However, Kaloustian teaches a cable container (Kaloustian: Fig. 1-2; 10) provided on a side surface of a device body, for accommodating a cable, wherein the cable container has a container body (Kaloustian: Fig. 1-2; 14) having an opening (Kaloustian: Fig. 1-2; 46) that opens upward and a lid (Kaloustian: Fig. 1-2; 12) that is detachably attached to the opening and is provided with a cable insertion hole (Kaloustian: Annotated Fig. 2; H) for inserting the probe cable therethrough.

    PNG
    media_image1.png
    653
    518
    media_image1.png
    Greyscale

I: Kaloustian; Annotated Fig. 2

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631